Citation Nr: 1547811	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decisions issued by the RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2015; a transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's gastrointestinal disability has been has been manifested by persistently recurrent epigastric distress, abdominal pain, reflux, regurgitation, sleep disturbance caused by esophageal reflux, anemia, nausea, vomiting, diarrhea and melena; such disability more nearly approximates severe postgastrectomy syndromes.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but not higher, for postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.110 Diagnostic Codes (DC) 7308, 7348 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2009. The claim was last adjudicated in February 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the gastrointestinal disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty are currently rated under DC 7348-7308, and are therefore rated according to the criteria of DC 7308 for postgastrectomy syndromes. See 38 C.F.R. §§ 4.20, 4.27.

Under DC 7308, a 40 percent rating is warranted for moderate symptoms with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss. A 60 percent rating is assigned for severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. 38 C.F.R. § 4.114.

Under DC 7348, a 40 percent rating is assigned for vagotomy with pyloroplasty or gastroenterostomy followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention. 38 C.F.R. § 4.114. The note following the DC provides that recurrent ulcer following complete vagotomy is to be rated under DC 7305 (minimum rating 20 percent). Dumping syndrome is rated under DC 7308.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Analysis

A March 2009 treatment record documents that EGD (esophagogastroduodenoscopy) showed esophagitis (i.e., inflammation in the esophagus). A December 2009 treatment record reflects the Veteran's report of symptoms including severe acid reflux, hypoglycemic episodes, dumping syndrome, diarrhea/gas/continuous heartburn, severe weakness most of the time and coughing up stomach fluids.

The December 2009 report of VA examination documents the Veteran's complaint of soreness in his stomach areas, AM acid reflux, vomiting and chronic diarrhea (2-3 per day). He reported that he had to take an iron pill to help control his anemia as a result of dumping syndrome kind of symptoms. He was prescribed Simethicone chew tablets, Crestor, Metoclopramide, Sucralfate, Ranitidine, Omeprazole and Trazodone to help control his gastrointestinal disability symptoms.

The examiner noted the results of the March 2009 EGD which showed hiatal hernia and reflux esophagitis.  Results of an esophageal 24 hour study and an esophageal manometry showed increased acid in proximal and distal esophagus in upright position. In addition, his lower esophageal sphincter was hypotensive with chronic reflux. The Veteran reported that he had to eat small frequent meals in order to avoid the chronic symptoms but as a result thereof would end up gaining weight. There was no history of hematemesis or melena, trauma or neoplasm.

Objectively, there was no significant weight loss and the examiner did not notice any signs of anemia. No tenderness was noted and the abdomen was soft. The diagnoses were peptic ulcer disease with residual symptoms and vagotomy. The examiner commented that the Veteran's current symptoms, notably the chronic diarrhea and acid reflux were related to his previous history of vagotomy and pyloroplasty because his symptoms were consistent with dumping syndrome.  The examiner concluded that the Veteran's chronic esophageal disease affected his day-to-day life and his employment activities. He had to take regular medication and eat small, frequent meals to avoid the symptoms of dumping syndrome.

The March 2012 report of VA stomach and duodenal conditions examination documents diagnoses of duodenal ulcer and status post vagotomy with pyloroplasty. The Veteran complained of  PM acid reflux that wakes him from his sleep, loose stools (2-3 times per day), hesitancy to drive long distances because of loose stools, daily heart burn (7 on a scale of 1-10) and that he had to avoid spicy food, juice and coffee. Documented signs and symptoms of his gastrointestinal disability included recurring episodes of symptoms that were not severe (at least 4 per year that lasted 10 days or more in duration), recurring episodes of severe symptoms (at least 4 per year that lasted 10 days or more in duration), abdominal pain (at least monthly), recurrent nausea (at least 4 per year). He did not experience incapacitating episodes of any stomach or duodenum condition. Residual symptoms of his vagotomy with pyloroplasty or gastroenterostomy included confirmed diagnosis of alkaline gastritis and confirmed persisting diarrhea.

The examiner reported that there were no signs of anemia noted; mucous membranes were pink; there was no clubbing of the fingers; no pitting edema of the legs; and, no venous distention of the neck. Oropharyngeal mucosa did not show scars or swellings or inflammatory changes. Voice was normal and there was no thyroid swelling or left neck masses. There was no generalized lymphadenopathy. Lungs were clear, chest was non tender and heart sounds were normal. His abdomen was soft and nondistended. There was mild epigastric tenderness without guarding noted. Bowel sounds were normal and there was no guarding or rigidity. There were no palpable masses or swellings. A stable, nontender surgical scar was noted to the right side of the umbilicus. No external herniation was noted and anal digital examination was unremarkable. The examiner documented that the gastrointestinal disabilities impacted the Veteran's ability to work in that he had PM acid reflux that woke him up at night, daily heartburn, had to avoid spicy foods, juice, and gained weight due to frequent eating.

The corresponding March 2012 report of VA esophageal conditions examination document diagnoses of GERD, hiatal hernia and Barrett's esophagitis. The Veteran complained of PM acid reflux that woke him from his sleep, daily heart burn and avoidance of spicy food, juice and coffee. After eating he experienced stomach ache and heart burn like a sore throat. Additionally, he had loose stools which resulted in hesitancy to drive long distances.

Documented signs and symptoms of his esophageal disorders included persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal reflux (at least 4 episodes per year lasting 10 or more days), anemia, nausea (transient), vomiting (transient) and melena.

In written statement dated in December 2009 and October 2012, the Veteran's wife asserts that the Veteran experiences chronic diarrhea and has to vomit after meals, She explained that the Veteran has to be careful about what he eats and even with care the Veteran has diarrhea and acid reflux after meals and throughout the night. Every morning he gags and coughs up stomach fluids which generally leads to his vomiting.

At his August 2015 hearing, the Veteran reiterated that he experiences chronic diarrhea, acid reflux and hypoglycemia. He asserted that he was anemic and used iron pills to regulate his anemia. He asserted there had been no remissions in his symptoms.

On this record, the Board concludes that the evidence demonstrates that the Veteran's postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty disability was productive of severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia and finds that the service-connected disability picture more closely resembled the criteria for a 60 percent rating.  The Board finds in reaching that conclusion that the overall severity of the service-connected postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty disability is not shown to have significantly changed during the course of his appeal. In this regard, his gastrointestinal disability has been generally manifested by persistently recurrent epigastric distress, abdominal pain, reflux, regurgitation, sleep disturbance caused by esophageal reflux, anemia, nausea, vomiting, diarrhea and melena.

Accordingly, the Board finds that a 60 percent rating, but no higher, for the postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty disability is warranted pursuant to DC 7308. The Veteran's disability has not been shown to involve any factors that provide the basis for any higher rating under any other provision of VA's rating schedule. Thus, a rating in excess of 60 percent is not warranted. The 60 percent rating is the maximum schedular rating for gastrointestinal disability evaluated pursuant to DC 7308.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors provided by the regulation as governing norms such as frequent hospitalization or marked interference with employment.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Here, the symptoms and effects, including nausea, diarrhea and anemia are fully contemplated by the applicable rating criteria. Therefore, the Board finds that referral for extraschedular consideration is not required.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, the issue of a total disability rating based on individual unemployability is not reasonably raised by the record; it is not part of the rating appeal. The record indicates that the Veteran is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating of 60 percent, but not higher, for postoperative residuals of duodenal ulcer with vagotomy and pyloroplasty is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


